Title: [Diary entry: 28 November 1787]
From: Washington, George
To: 

Wednesday 28th. Thermometer at 44 in the Morning—48 at Noon and 47 at Night. Wind variable, sometimes East, and sometimes West of North. Began to drop rain by or before Sun rise. About 10 Oclock it encreased so as to rain pretty fast; which it continued to do, more or less till abt. 4 oclock when it cleared & the Sun. Rid to the Plantations at the Ferry, French’s, Dogue run & Muddy hole. The Plows were at Work at all of them till abt. 10 Oclock when they were stopped by rain—as all other outdoors work was.